Mason, J.,
delivered the following separate concurring opinion:
Where a party can only recover back specific property wrongfully taken from him, without damages for the wrongful taking and detention, as in a case like the present, where property w;as seized under an attachment, an election to come in as a claimant of the property in such a proceeding, will not preclude him from afterwards suing the wrong-doer for dam • ages.for the seizure and detention: and it matters not that in such latter proceeding the party might recover damages, not only for the wrongful taking, but also for the value of the property itself. The reason is, that a party placing a fictitious or special value upon the property seized, as in the case of a *27negro, family plate or pictures, and the like, ought not to be precluded, by a desire to recover back the specific property, from recovering damages in a separate action for its illegal taking, or, vice versa, as in neither of such proceedings could the party recover both the specific property as well as damages. In fact • neither remedy secures complete relief, and therefore both might be resorted to.
I concur with the court, that the judgment ought, to be reversed for the reasons above expressed.